IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUSTIN FRAME,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1617

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
Russell L. Healey, Judge.

Justin Frame, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.